VINCENT C. GIBLIN, Circuit Judge.
No factual dispute is involved and the cause has been finally heard on the legal questions presented by the pleadings.
It is my opinion, and I hold, that the legislature, by its enactment of chapter 26870 (the Election Code of 1951), did not expressly or by implication repeal chapter 23062, Laws of Florida, General Acts of 1945.1
It is therefore declared and decreed that the plaintiff, the City of Miami, may legally hold and conduct a special election on November 27, 1951 (the same day on which a regular municipal election is to be held), for the purpose of submitting to the qualified electors of the city who are freeholders the *5question of whether the municipal bonds mentioned and described in the petition filed herein shall be issued, provided, of course, there shall be compliance with the requirements of such chapter 23062 as to the method and manner of holding and conducting such special election.

 Chapter 23062 reads, in part, as follows:
Section 1. All bond elections called and held under the provisions of Chapter 103, Florida Statutes 1941, or any other applicable law, in counties having populations of more than 210,000 according to the last preceding Federal Census, shall be held on the date or dates specified in the order or orders calling for such elections under said Chapter 103, Florida Statutes 1941, or any other applicable laws. Any such election or elections may be ordered to be held on the same day as any regular or special municipal, state or national election, providing separate ballot boxes and separate ballots are used and separate returns made and canvassed; provided further that if the use of voting machines under Chapter 100, Florida Statutes 1941, or other applicable laws is authorized or required, then voting machines shall be used as provided by law.
Provisions of chapter 26870 cited by plaintiff in its petition follow:
100.251 Holding bond elections with other election prohibited. — It is unlawful for any county, district or municipality to hold any bond election on the day of any state, county or municipal primary or general election, or on the day of any election of such county, district or municipality for any purpose other than the purpose of voting on such bonds.
100.311 Local law governs bond election held by cities or towns.— No section of this code controlling or regulating bond elections is deemed to repeal or modify any provision contained in any local law regulating the bond elections held by cities or towns, but 100.201 — 100.351 are deemed additional and supplementary to such local laws.
104.44 Conflicting laws repealed. — All local laws that conflict with the election code of 1951 shall stand repealed after January 1, 1954.
Section 9. Chapters 105, 106 and 875, Florida Statutes, together with sections or parts of sections of chapters 97, 98, 99, 100, 101, 102, 103 and 104 not revised or brought forward in this Act are hereby repealed.
Section 11. Effective date. — This Act shall take effect September 1, 1951.